DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-7, 9, 39-40, and 78-82 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7, 9, 34, 39, 40, 90, and 94, are rejected under 35 U.S.C. 102(a) as being anticipated by Morman US Patent Application Publication 2004/0122412.

As to claim 1, Morman teaches a disposable absorbent garment 2 comprising: 
a body comprising: 
a front body section 4 configured to be fitted against a front, or anterior, portion of a wearer's body, and 
a rear body section 6 configured to be fitted against a rear, or superior, portion of the wearer's body; and 
a crotch section coupled to the front and rear body sections (Figures 1 and 6), the crotch section configured to be fitted against a crotch region of the wearer's body; wherein at least one of the front body section 4, rear body section 6, and crotch section comprises an elastomeric composite – where Morman teaches the front 4 and rear 6 panels comprising an elastomeric material (paragraphs 0026, 0029, 0031).  
In paragraph 0031, Morman incorporates by reference Mormon USPN 5116662 who teaches a stretch composite comprising elastomeric material where the elastomeric material is a stretch adhesive (Mormon ‘662 col. 4, lines 38-40; col. 8, lines 52-63).  Morman ‘662 teaches the stretch adhesive 32 is applied during manufacturing in a first direction (Mormon ‘662 Figure 1; col. 5, lines 47-56) and the stretch adhesive 32 is extensible when a force is applied in a second direction, the first direction substantially orthogonal with the second direction – where Morman ‘662 teaches the composite elastic material can be elongated in the cross-machine direction and also elongated in the perpendicular (machine) direction (col. 11, lines 24-34).  Additionally, Morman teaches the body panels can be composed of materials that are elastic or elastomeric and exhibit biaxial stretch characteristics or MD/CD stretch characteristic (paragraph 0031).  
As to claim 2, the crotch section comprises an insert assembly 50 having at least an absorbent core 70 comprising a liquid-absorbing material (Figures 1-3, paragraph 0043, 0054). As to claim 3, the insert assembly 50 further comprises an acquisition layer 72 disposed between the absorbent core 70 and a first substrate layer 64 (Figures 2 and 3; paragraph 0044). As to claim 4, the insert assembly 50 further comprises of a polymer film barrier 68 (paragraphs 004-0045) disposed between the absorbent core 70 and a second substrate layer 88 (Figure 2; paragraph 0055). As to claim 5, the insert assembly 50 further comprises a top sheet 64 applied to the acquisition layer 72 (paragraph 0044).  Mormon further teaches stand up leg gathers (SULGs) extending along longitudinal edges of the crotch member 50 (paragraph 0044). As to claims 6, 7, and 9, Morman ‘662 teaches the composite elastic material can be elongated in the cross-machine direction and also elongated in the perpendicular (machine) direction (col. 11, lines 24-34).  Additionally, Morman teaches the body panels can be composed of materials that are elastic or elastomeric and exhibit biaxial stretch characteristics or MD/CD stretch characteristic (paragraph 0031).  
As to claims 34 and 90, Mormon teaches a disposable absorbent garment 2 having front 4 and rear portions 6 and a crotch portion (Figures 1 and 6), the disposable absorbent garment comprising: a first body panel 4 attached to a front region and a second body panel 6 attached to a rear region.  In paragraph 0031, Morman incorporates by reference Mormon USPN 5116662.  Mormon ‘662 teaches a stretch composite comprising a first substrate 12 joined to elastomeric material 32 (col. 10, lines 36-44).
The garment of Morman/Morman’662 further comprises first and second leg openings 34 and a waist opening formed by upper terminal edges 18, 20 (Figure 1; paragraph 0027).  The entire body panel is comprised of the elastomeric material and the substrate 12, thus the elastomeric material extends along both the first and second leg openings 34 and the waist opening (Figure 1).  Mormon teaches additional waist and leg elastic materials may be added with the body panels (paragraph 0031).
 
Mormon teaches the article further comprises an insert assembly 50 having at least an absorbent core 70 comprising a liquid-absorbing material, the insert assembly 50 positioned along the crotch portion and disposed between the first elastomeric composite and the second elastomeric composite, such that the first elastomeric composite, the second elastomeric composite and the insert assembly form a unitized elastomeric panel (Mormon Figure 1).

As to claim 39, the insert assembly 50 comprises an acquisition layer 72, the acquisition layer disposed between the absorbent core 70 and the first substrate layer 64 (Figures 2 and 3; paragraph 0044).

As to claim 40, the insert assembly 50 further comprises a top sheet 64, wherein the acquisition layer 72 is disposed between the top sheet 64 and the absorbent core 70 (Mormon Figures 2 and 3).  Mormon teaches the top sheet 64 can be directly joined to the acquisition layer 72 (paragraph 0044).  Mormon further teaches the bodyside surface of the crotch member 50 can be secured to the garment side surface of the body pane (paragraph 0056), which includes the elastomeric material. 

As to claim 94, Morman teaches a disposable absorbent garment 2 comprising: 
a body comprising: 
a front body section 4 configured to be fitted against a front, or anterior, portion of a wearer's body, and 
a rear body section 6 configured to be fitted against a rear, or superior, portion of the wearer's body (Figure 1).  Morman teaches the front 4 and rear 6 panels comprising an elastomeric material (paragraphs 0026, 0029, 0031).  In paragraph 0031, Morman incorporates by reference Mormon USPN 5116662 who teaches a stretch composite comprising elastomeric material where the elastomeric material is a stretch adhesive (Mormon ‘662 col. 4, lines 38-40; col. 8, lines 52-63).
The article further includes an insert assembly 50 having at least an absorbent core 70 comprising a liquid-absorbing material (Figures 1-3, paragraph 0043, 0054). The insert assembly 50 has a first end 60 overlapping with the stretch adhesive composite of the front body 4 and a second end 62 overlapping with the stretch adhesive composite of the rear body section 6 (Figure 1).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 35-38 and 78-80, 82, 92 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Morman US Patent Application Publication 2004/0122412.
As to claims 35-38, Mormon does not specifically teach the panels have at least one region that is air permeable and regions that are fluid-pervious.  However, Morman teaches various embodiments of the body panel material may be substantially permeable to air (paragraph 0031); and the body panel material also may be substantially fluid-impervious (paragraphs 0031 0033).  Based on the teaching of Mormon, one having ordinary skill in the art would be able to determine which regions, if not the entirety of the panels have air permeability and/or fluid impermeability according to the desired characteristics of the absorbent article. 

As to claim 78, Mormon teaches an absorbent article 2 comprising:
 a top sheet 64 having a first side configured to face a body of a user when the absorbent article is applied to the body, and a second side opposing the first side (Figures 2 and 3); 
a back sheet 68 having a first side and a second side (Figures 2 and 3), the first side facing the top sheet 64. 
Mormon teaches the core 70 comprises tissue upper and lower layers (paragraph 0055), but does not teach elastomeric material.  In paragraph 0054, Mormon incorporates by reference Melius et al. USPN 5601542 as teaching an acceptable absorbent material.  Melius teaches an absorbent composite having an elastomeric material as a containment layer for superabsorbent material (Melius col. 6, lines 20-29).  It would have been obvious to one having ordinary skill in the art to wrap the core with an elastomeric material as taught in Melius since bot the tissue and elastomeric materials are used in the same environment to solve the same problem of containing absorbent material. The elastomeric containment material around the core would provide and an elastomeric material disposed between the topsheet 64 and back sheet 68, and between the core 70 and backsheet 68.  Further, the elastomer material around the core would provide the core coupled to a first side of the elastomeric material. 

As to claim 79, Mormon teaches an adhesive layer disposed between the absorbent core 70 and the back sheet 68 and coupled to a second side of the absorbent core (paragraph 0043), wherein the adhesive layer extends along and beyond the entire second side of the absorbent core – where Mormon teaches a uniform continuous layer of adhesive used to attach the topsheet and backsheet (paragraph 0043). The adhesive would not be coextensive with the back sheet as the absorbent 70 is smaller in dimension as compared to the backsheet 68 (Figure 1), As to claim 80, Mormon teaches an attachment mechanism 42/43 is coupled to the body surface of the body panel (paragraphs 0040-0041).  Mormon also teaches the topsheet is coupled to the garment surface of the body panel (paragraph 56), thus the attachment mechanism is coupled to the first side of the top sheet via its attachment to the body panel.As to claim 82, at least a portion of the top sheet 64 comprises a hydrophilic material (paragraph 0046). 

As to claim 92, the top sheet 64 has a surface area (Figure 1) and wherein the elastomeric material of the absorbent core 70 as discussed in claim 78 extends over the surface area to the extent the absorbent core 70 is coextensive with the top sheet 64.

As to claim 93, the top sheet 64 comprises a body, the body comprises:

a front body section 86 configured to be fitted against a front portion of a wearer's body (Figure 1; paragraph 0060); a rear body section 88 configured to be fitted against a rear portion of the wearer's body (Figure 1; paragraph 0060); and a crotch section between 86 and 88 (Figure 1) configured to be fitted against a crotch region of the wearer's body.


12.	Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Morman US Patent Application Publication 2004/0122412 in view of Goerg-Wood et al. US Patent Application Publication 2009/0062761. 
As to claim 81, Mormon teaches a variety of attachment mechanisms 42 (paragraph 0041).  Mormon teaches hook attachment mechanisms but does not specifically teach a micro hook.  Goerg-Wood teaches various types of attachment mechanisms for an absorbent article including hooks and micro hooks to releasably attach the article (Goerg-Wood paragraph 0023).  It would have been obvious to one having ordinary skill in the art to substitute a micro hook for a hook fastener since Goerg-Wood teaches the fastening mechanisms are functionally equivalent. 

13.	Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Morman US Patent Application Publication 2004/0122412 in view of Price et al. US Patent Application Publication 2005/0148981.  As to claim 91 Mormon/Melius teaches the core wrap with an elastomeric material as discussed in the rejection of claim 78.  However, Mormon/Melius does not teach the elastomeric material includes a stretch adhesive.  Price teaches an absorbent article where the absorbent core 18 comprises an extensible core wrap (paragraph 0036). Price teaches the extensible material may include a biaxially extensible material and an elastomeric adhesive (paragraph 0036).  It would have been obvious to one having ordinary skill in the art to modify the elastomeric wrap of Melius with a biaxially extensible film and elastomeric adhesive as taught in Price since the materials are used in the same environment and solve the function as an absorbent wrap. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781